Bell, Judge.
The first question raised by this appeal is whether the evidence sustains a finding that the failure of the father for over twelve months to comply with the order of the superior court to make, support payments for his children was wilful and wanton under Ga. L. 1941, p. 301, as amended; Ga. L. 1950, pp. 289, 290, as amended; Ga. L. 1960, pp. 791, 792 (Code Ann. § 74-403 (2)). In Carpenter v. Forshee, 103 Ga. App. 758 (3), 773 (120 SE2d 786), this court held that wantonly and wilfully failing to comply with a court order to make support payment means without reasonable excuse, with a conscious disregard of duty willingly, voluntarily and intentionally.
*881It is urged that the lower court erroneously found wilfulness and wantonness, which it is contended cannot exist coincidentally with the facts shown by the record regarding the father as to: financial inability to pay; diligent and persistent efforts to find employment; regular visits to the children and visits by the children with him; continuing expression of concern and regret at inability to pay; the finding by the court that the father loved his children and did not want to break the parental tie; and that there was no malice nor any conscious desire on the part of the father to sever the parental tie.
In the evidence it was uncontradicted that the father made no payments from the time the court order became effective, June 16, 1960, to February 1962; that from December 1959, until November 1960, he was employed with a real estate firm on a commission basis and earned a total of between $300 and $500 during that time; that in spite of these meager earnings he made no effort during this period to find extra work to earn money with which to live and support the children; that he signed the support agreement to pay $120 per month at a time when he knew that he had earned less than $50 per month for many months preceding this agreement; that as of November 1960, he had gone into debt so much he had to try to find another job to pay his debts; and he had borrowed $500 from his mother; that he did not use. any of this money for support payments for the children; but that he paid a judgment of $90 in 1961 obtained by Gulf Oil Company; in June 1961, he obtained employment with a life insurance company at $300 per month, which was increased to $325 per month in January 1962; and his mother gave him a roof over his head, that he ate at home and she bought the meals; and the first time he made any payment for the support of the children under the decree of June 16, 1960, was on or about February 5,1962.
Although the father testified he had visited 90°¡o of the employment agencies, he was only able to name three where he made an application.
The record revealed that even when the father obtained money and was being supported by his mother, he paid other debts in preference to what should have been his supreme obligation— *882the support of his children. From the above evidence it is indisputable that the father though earning rather diminutive income commissions in his job as a real estate agent on a commission basis did not seek from December 1959, to November 1960, other employment to supplement his earnings; that later he was unemployed for a period of time but obtained some money from his mother; and that for the last seven months of the period of default involved, though earning $300 per month and finally $325 per month, he paid nothing for the support of the children. This evidence constitutes some indication of a wanton and wilful failure by the father to comply for a period of twelve months or longer with the superior court order to support his children.
Under these circumstances, the trial judge did not err in finding the father’s failure to support his children was wilful and wanton within the meaning of Ga. L. 1941, p. 301, as amended; Ga. L. 1950, pp. 289, 290, as amended; Ga. L. 1960, pp. 791, 792 (Code Ann. § 74-403 (2)).
The second question raised upon this appeal involves the interpretation of the statute, supra, and is this:
Does the wanton and wilful failure for one period of twelve months to comply with the order of a superior court requiring the father to support minor children forever eliminate the necessity for obtaining the consent of the father for the adoption of his children, even though after the default continuing for this period the father begins support payments near the time of the filing of the petition for adoption?
The father’s counsel urges that the intent of the statute does not justify an affirmative answer to this question. However, the clear and unambiguous provisions of the statute require an affirmative answer to the query, for the statute does not specify any particular period of twelve months or longer necessary to work the forfeiture. The statute provides most simply that where the father has wantonly and wilfully failed to comply with the court order to support the children for a period of twelve months or longer, his consent shall not be required for their adoption, and the consent of the mother alone is sufficient. If the General Assembly had intended to require that the default *883be for the period immediately preceding the filing of the adoption petition, or for that matter prior to some, other step in the course of the action, it would have added words appropriate enough to compel this additional requirement. Here there are no qualifications whatsoever in the statute as to when the period of time shall begin or end. Where the language of the statute is plain and unambiguous, there is no occasion to resort to rules of construction. Cartersville Candlewick, Inc. v. Huiet, 204 Ga. 609, 615 (50 SE2d 647). “As has been frequently announced, courts have nothing to do with the wisdom, policy, and expediency of the law.” Atkins v. State, 154 Ga. 540, 542 (114 SE 878).
We find that, under the adoption statute, the wanton and wilful failure for any period of twelve months or longer to comply with an order of the superior court ordering the father to support his children eliminates the necessity for obtaining the consent of the father for the adoption of the children.
The trial court properly dismissed the objection of the father to the petition for adoption.

Judgment affirmed. Carlisle, P. J., Frankum, Jordan, Hall, Eberhardt and Russell, JJ., concur.


Felton, C. J., and Nichols, P. J., dissent.